Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Mary Ellen Keating Corporate Communications Barnes & Noble, Inc. (212) 633-3323 mkeating@bn.com BARNES & NOBLE DETECTS TAMPERING WITH PIN PAD DEVICES AT STORES October 24, 2012; New York – Barnes & Noble has detected tampering with PIN pad devices used in 63 of its stores. Upon detecting evidence of tampering, which was limited to one compromised PIN pad in each of the affected stores, Barnes & Noble discontinued use of all PIN pads in its nearly 700 stores nationwide. The company also notified federal law enforcement authorities, and has been supporting a federal government investigation into the matter. Barnes & Noble has completed an internal investigation that involved the inspection and validation of every PIN pad in every store.The tampering, which affected fewer than 1% of pin pads in Barnes & Noble stores, was a sophisticated criminal effort to steal credit card information, debit card information, and debit card PIN numbers from customers who swiped their cards through PIN pads when they made purchases.This situation involved only purchases in which a customer swiped a credit or debit card in a store using one of the compromised PIN pads. The company emphasized that its customer database is secure. Purchases on Barnes & Noble.com, NOOK and NOOK mobile apps were not affected. The member database was also not affected. None of the affected PIN pads was discovered at Barnes & Noble College Bookstores. Barnes & Noble is continuing to assist federal law enforcement authorities in this matter. In addition, the company is working with banks, payment card brands and issuers to identify accounts that may have been compromised, so banks and issuers can employ enhanced fraud security measures on potentially impacted accounts. The criminals planted bugs in the tampered pin pad devices, allowing for the capture of credit card and pin numbers. Barnes & Noble disconnected all pin pads from its stores nationwide by close of business September 14, and customers can securely shop with credit cards through the company’s cash registers. Barnes & Noble said it is committed to providing customers with a safe shopping environment. Tampered pin pads were discovered from stores in the following states: CA, CT, FL, NJ, NY, IL, MA, PA, RI. A complete list of specific stores follows. Store Address City State Zip 4735 Commons Way Calabasas CA 2470 Tuscany Street Suite 101 Corona CA 2015 Birch Road Suite 700 Chula Vista CA 313 Corte Madera Town Center Corte Madera CA 5604 Bay Street Emeryville CA 810 West Valley Parkway Escondido CA 1315 E. Gladstone Street Glendora CA 5183 Montclair Plaza Lane Montclair CA 894 Marsh St Bldg G San Luis Obispo CA 2615 Vista Way Oceanside CA 72-840 Highway 111 Suite 425 Palm Desert CA 27460 West Lugonia Ave Redlands CA 1150 El Camino Real Space 277 San Bruno CA 10775 Westview Parkway San Diego CA 3600 Stevens Creek Blvd San Jose CA 11 West Hillsdale Blvd. San Mateo CA 9938 Mission Gorge Road Santee CA 40570 Winchester Rd Temecula CA 4820 Telephone Road Ventura CA 1149 S. Main St. Walnut Creek CA 470 Universal Drive North North Haven CT 100 Greyrock Place Suite H009 Stamford CT 60 Isham Road W. Hartford CT 18iscayne Blvd Aventura FL 333 N. Congress Avenue Boynton Beach FL 152 Miracle Mile Coral Gables FL 1nternational Spdway Daytona Beach FL 2051 N. Federal Highway Fort Lauderdale FL 12endall Drive Miami FL 11380 Legacy Ave Palm Beach Gardens FL 14th St Suite 10140 Pembroke Pines FL 11820 Pines Blvd Pembroke Pines FL 5701 Sunset Drive Suite 196 S. Miami FL 700 Rosemary Ave Unit #104 West Palm Beach FL 1441 West Webster Avenue Chicago IL 1130 North State Street Chicago IL 5380 Route 14 Crystal Lake IL 20600 North Rand Road Deer Park IL 728 North Waukegan Road Deerfield IL 1630 Sherman Avenue Evanston IL 1468 Springhill Mall Blvd W. Dundee IL 170 Boylston Street Chestnut Hill MA 96 Derby Street Suite 300 Hingham MA 82 Providence Highway East Walpole MA 395 Route 3 East Clifton NJ 55 Parsonage Road Edison NJ 2134 State Highway 35 Holmdel NJ 4wy 9 Howell NJ 23-80 Bell Blvd. Bayside NY 176-60 Union Turnpike Fresh Meadows NY 1542 Northern Blvd Manhasset NY th Street (Citicorp) New York NY 2289 Broadway New York NY 33 East 17th Street (Union Square) New York NY 555 Fifth Ave New York NY 2245 Richmond Avenue Staten Island NY 230 Main St White Plains NY 97 Warren Street New York NY 100 West Bridge Street Homestead PA 800 Settlers Ridge Center Drive Pittsburgh PA 1311 West Main Road Middleton RI 371 Putnam PikeSuite 330 Smithfield RI 1350-B Bald Hill Rd Warwick RI As a precaution, customers and employees who have swiped their cards at any of the Barnes & Noble stores with affected PIN pads should take the following steps: Debit Card Users: ● Change the PIN numbers on their debit cards ● Review their accounts for unauthorized transactions ● Notify their banks immediately if they discover any unauthorized purchases or withdrawals Credit Card Users: ● Review their statements for any unauthorized transactions ● Notify their card-issuing banks if they discover any unauthorized purchases or cash advances For additional information and updates, visit the Barnes & Noble website at www.barnesandnobleinc.com. Customers may also call 1-888-471-7809, between the hours 8:00 AM and 8:00 PM Eastern Standard Time, with questions. ###
